Title: To George Washington from Colonel Alexander McDougall, 2 January 1776
From: McDougall, Alexander
To: Washington, George



Sir,
Newyork Jany 2d 1776

I was honored with your favor of the 4th Ultimo, on the Subject of the Cannon. I should not have been So long Silent on this matter, but that none of the brass cannon were finished, till a few days ago, and the Convention were So much out of temper, by the powder lent to the Continental army not being repaid, which they greatly wanted for their own defence, that I thought it most expedient to defer the application, till the adjournment, and then make it, to the Committee of Safety, who I knew would be empowered to grant the request of any of the Continental Generals, if it Should be compatible with the Security

of the Colony. The Convention adjourned twelve days ago, but the Committee have not yet made a Board, I expect they will make one to morrow. If Mr Knox has not Supplied himself with Small Cannon of those taken at St John’s, I am very confident I shall be able to prevail on the Committee to Spare you the Iron Cannon. Altho the Colony has already lent Connecticut, Sixty or Seventy pieces; and a great many will be wanted, for their own defence, from the many Posts necessary to be forfeited. But as there is no metal now to be had near us, I fear they will not easily part with the brass one’s. I shall press for a determination, without delay, and if it should be favourable, the Cannon will be forwarded with the utmost dispatch. Mr Knox has wrote me to forward a quantity of Shells, as per list at foot. If these are Still wanted, I should be glad to have your Excellency’s orders, which will be executed as Speedy as Posible, by sir Your very Humble Servt

Alexr McDougall



500, 13 Inch shells
200, 5 7/10 do do
400, 4½ do do


